DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting portion of the anti-rotation structure (claims 13 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See further explanation below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraphs of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 18 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a buffer assembly mounting portion and a barrel mounting portion, expressly, does not reasonably provide enablement for a mounting portion of the anti-rotation structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  While both “mounting portion” and “mounting structure” are used variously throughout the specification, none appear to be directed toward the anti-rotation structure.
Claims 1, 4-8, 10-16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations "the magazine well space" in lines 26-27 and 30, "the ammunition magazine" in lines 28-29 (2X), and, "said operable supply of ammunition" in the last two lines.  There is insufficient antecedent basis for these limitations in the claim.  With respect to the first, only a magazine well structure is previously recited in line 20, while no recitation of an ammunition magazine occurs previously.
Claims 4-8, 10-12, and 14-16 similarly recite at least one of "the magazine well space," "the ammunition magazine," "said operable supply of ammunition" variously, throughout.  Claim 15 further recites "the interior surface" in line 2 and "the exterior surface" in lines 3-4.   Claim 16 further recites "the magazine well structure" in line 2.  All ultimately depend on claim 2, which does not recite these elements.
Further regarding claim 7, such depends on claim 6, yet indefinitely introduces, e.g., “a magazine adapter,” “an exterior surface,” “a mating structure,” previously recited in claim 6.  Thus, it is unclear whether claim 7 is introducing separate and distinct elements from claim 6.  Presumably, claim 7, like claims 3-5 and 8, should depend on claim 2.
Claims 13 and 18 recite "a mounting portion of the anti-rotation structure," which, in light of the objection to the drawings and rejection under 112(a) above, is unclear as to what such is intended to convey.
Claim 14 further recites the limitation "the magazine adapter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 further recites the limitation "said structural element" in line 5.  While perhaps not lacking antecedent basis in the claim, claim 15 introduces "one or more structural elements"  in lines 2-3.  Suggested is rephrasing that recitation to: --at least one structural member--.
While every attempt has been made to identify issues under 112(b), the above should NOT be construed as exhaustive, but rather, exemplary ONLY.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0031607 to Robinson et al. (“Robinson,” cited by Applicant).
Re: claim 1, Robinson discloses the claimed invention including a firearm 10, e.g., Fig. 1, comprising: a main body 14 having a central bore, e.g., Fig. 4, extending between a front-end face at a front-end portion of the main body and a rear end face at a rear-end portion of the main body (all as clearly shown); a barrel 22 attached to the main body at the front-end portion thereof, wherein the barrel includes a chamber portion 122, e.g., Fig. 6, at a proximate end portion thereof and wherein the chamber portion is positioned within the central bore adjacent to an ammunition feed port of the main body (inferable from Figs. 1 and 6); a breech bolt structure 124 (see also, e.g., Fig. 7) slidably disposed with the central bore of the main body, ¶¶ [0083]-[0088]; an anti-rotation structure 66, e.g., Fig. 2, mounted on the main body, wherein the anti-rotation structure engages a mating alignment feature 232 of the breech bolt structure to define and maintain a rotational position of the breech bolt structure relative to the central bore of the main body, ¶ [0103]; wherein the firearm further comprises at least one of: a trigger group assembly comprising a trigger group body 16 attached to the main body and a trigger group 36, e.g., Fig. 5, mounted thereon, wherein the trigger group body includes a magazine well structure 46
Re: claims 2 and 19, Robinson fairly discloses wherein a front-end portion of the breech bolt structure and the chamber portion of the barrel are jointly configured for matingly engaging each other within the central bore, ¶¶ [0083]-[0088].  For the remainders, see claim 1 above.  Note that claim 19 only appears to distinguish itself from claim 2 by the addition of the word “and” between the last two components, at line 12.  As such, Applicant is advised that should claim 2 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Re: claim 3, Robinson further discloses wherein the main body is of a monolithic construction that includes exterior surfaces defining a handguard 28 and an accessory mounting structure 18.  With respect to “a monolithic construction,” that shown and disclosed by Robinson broadly yet reasonably meets the definition of the term, e.g., consisting of or constituting a single unit, in the sense that the entire firearm can be construed as a single unit.
Re: claim 13, Robinson fairly discloses wherein a mounting portion of the anti-rotation structure is disposed within the main body, e.g., Fig. 2, and is fixedly attached to the main body.  With respect to “fixedly attached,” Robinson being otherwise silent on the subject, an integral construction, i.e., structure 66 is made by casting, machining, or other process, as one-piece with the upper receiver 14 can be reasonably inferred, which integral construction fairly anticipates being “fixedly attached.”  Alternatively, it has been held that the term “integral,” here inferred, is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, regardless of manner of fixedly attaching to the main body, Robinson fairly anticipates.
Re: claim 14, Robinson fairly discloses wherein: the front-end portion of the breech bolt structure and the chamber portion of the barrel jointly form a pressure containment vessel compatible with a particular type of ammunition.  This is considered inherent.  While some pressure may escape, sufficient pressure is contained within the chamber by the breech bolt to fire a particular type of ammunition, which suffices to meet a pressure containment vessel.  With respect to an ammunition magazine engageable by a magazine adapter carrying the particular type of ammunition, Robinson discloses a magazine, ¶ [0058], and that magazine well 46 “may be separately formed and connected to the firearm,” id.  Because claim 2 does not require a magazine or magazine well, the disclosed connected well can be broadly yet reasonably construed as the claimed magazine adapter.  Because the disclosed magazine inherently engages the magazine well, Robinson fairly anticipates the claimed invention.
Re: claim 15, Robinson further discloses wherein: an interior surface of a magazine adapter 46 (see claim 14, above) has [at least] one to the main body to enable said operable supply of ammunition (also inherent as that is how the magazine functions to deliver ammunition to the firearm).
Re: claim 16, Robinson further discloses further comprising: a magazine release assembly 106, e.g., Fig. 5, mounted on a magazine well structure 46; wherein the magazine release assembly is selectively configurable for being compatible with an ammunition magazine (inherent).  With respect to “engageable by a magazine adapter,” this is a limitation regarding the magazine, which Robinson fairly discloses.  The recitation does not, however, positively require a magazine adapter in the claim.  Thus, Robinson fairly anticipates the claim.
Re: claim 17, Robinson fairly discloses the claimed invention wherein the magazine release assembly includes a magazine release arm (exemplified by callout 46) having a user interface portion (the outer portion not shown) adjacent a proximate end portion thereof and a magazine engaging element (that portion shown) adjacent a distal end portion thereof.  Presumably, because such magazine catches are ubiquitous and well-known in the art, Robinson failed to fully describe such, as is preferred.  A patent need not teach, and preferably omits, what is well known in the art.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).  See MPEP § 2164.01.
Re: claim 18, see claim 13, above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Should the above rejection fail, it has been held "that the use of a one piece construction instead of the structure disclosed in [prior art disclosing multiple-piece construction] would be merely a matter of obvious engineering choice."  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  By the same logic, use of a multiple-piece construction instead of a one piece construction would be merely a matter of obvious engineering choice, as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,112,192.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the instant claims can be found in the patented claims.  While the patented claims may require more/other structures/features/functions, such require all instant requirements.  Thus, these limitations are adequately covered by the patent.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
28-Apr-22